*1059On Application for Rehearing.
PER CURIAM.
It appearing that Lazard Bauer, plaintiff in one of the three consolidated cases' herein, to wit, that of Lazard Bauer v. Yazoo & Mississippi Valley Railroad Co., died prior to the rendition of judgment on appeal in said case, and therefore that the judgment so rendered in the case in which he was plaintiff, and the refusal to grant a rehearing therein, are null and void, since his legal representatives had not been made parties plaintiff therein, and our attention having been called to the same, it is therefore ordered that the refusal to grant said rehearing, in so far as relates to that particular case only, be and the same is hereby recalled, and a rehearing is granted therein, and restricted to said case.